In a negligence action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Suffolk County, dated August 20, 1979, which, inter alia, granted plaintiffs’ motion to vacate all prior preclusion and dismissal orders against them and required them to serve their bill of particulars. Appeal by defendant John A. Martire dismissed, without costs or disbursements, for failure to perfect. Order affirmed with respect to the other defendants, without costs or disbursements. Plaintiffs’ time to serve their bill of particulars is extended until 20 days after service upon them of a copy of the order to be made hereon, together with notice of entry thereof. The facts presented herein support a conclusion that Special Term properly exercised its discretion (see Coppolino v K Co., 63 AD2d 957; Batista v St. Luke’s Hosp., 46 AD2d 806). Cohalan, J. P., Margett, Martuscello and Weinstein, JJ., concur.